This Cause comeing this day to be heard before this Court in the Presence of Council learned on Both sides, Mr. Hume (of Council for the Complainant) Moved that the Complainants Bill be now read And the same being Read accordingly, The Substance thereof appeared to be That Thomas Satur (the Defendants Father deceased) being greatly indebted to the Defendant, Had in his Lifetime Mortgaged several Lands in Dorchester in the said Bill particularly Set forth, and the said Mortgage being but a very Scanty Security and far from satisfying the Complainants said Debt It was Prayed That the Defendant, (being Heire at Law to the same Thomas Satur) might be foreclosed of and from all Equity of Redemption in and to the said Mortgaged premisses; Whereupon Mr. Lewis 35 Of Council for the Defendant Susanna (who was an Infant of about the Age of [blank] Yeares) Moved That Tweedie Somerville Esq. May be admitted her Guardian, And the said Defendant Susanna being in Court and desireing the same, and Mr. Somerville Consenting thereto It is by this Court Ordered accordingly, And the said Defendant (now by her said Guardian) Putting in her Answer Mr. Lewis Moved That the same may be Read And the same being Read accordingly, and the several Facts in the Bill being admitted and noe Objection being made to the Prayer of the Complainants Bill It is Ordered and Decreed That the Defendant Susanna Satur be Barred and Foreclosed from all Right and Equity of Redemption in and to the said Mortgaged Premisses Set forth and Described in the Complainants said Bill of Complaint, and that the Complainant Doe hold and enjoy the same to him and his Heires for ever Freed Cleared and Discharged of and from All manner of Right and Equity of Redemption whatsoever of the said Defendant or any claymeing under her And that the Complainant Doe pay the Costs of this Suite.

 John Lewis; he married Judith Lee Roche (LaRoche?) in 1729, and died in 1733 (St. Philip’s Register 1720-1758, pp. 159, 242).